-_ 3

ase 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.1 Page 1 of 85

IND STAD Dismec 7

CERTT~
STERN DIST:
CALLEOEN IA

—

 

Fe
“FILED i

MAY2120200002~—CO”

CLERK, U.S. DISTRICTCOURT
T
EASTE RN DISTRICT OF CALIFORNIA

 

 

 

  

7 oe ea TM ec Caan -

Fi2euc VION Cee Bes er

AMILG MeL

BSI

a oo cy 1040 ue : Oe

TATERMATTIOVMAL

 

“Or COMES OSS a

 

 

 

 

SOMMCNS CIN AL ewe
Ac ION | _

 

 

2.
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.2 Page 2 of 8

 

—— WLSHine_ BIC
Soin SHO
LOS ANACHE SS, CA GIO

C TEAM'S Dire eK
(LEE UNS F\COISD

SAS2S WuSinrs SBlucse
UTE. BHO

SS ARM HES CA Gis

VANESSA Cho

Clans CI 5
wna Cie.

“THAR Chk
iN

NICO ChE

PETS OWE _L

TO DE TEATION = |NRERATIC

 

aS OS TENTION IN GCE MAI (

SO WSEAS “Dluco
SOI TES TSH

 

OA

 

Les AnwedeS ca Cadre
Ase 1:20-cv-00469-PLM-RSK ECEN6. 1 filed 05/21/20 PagelD.3 Page 3 of 85

Runa Mefarlate
iD: I EC TUE Dire etOr
vic Fact

 

 

 

 

 

AN Go STK COE Te ALON. SS

 

 

 

 

 

 

 

 

 

 

gh Ol eign ON

 

 

 

ANS: 104 MEL EC ALC — CSS

 

 

 

 

 

 

Spee | (Wawa Ger

 

A ASA C22. © MicitieAal « SQN

 

 

AD BOK BO28 —

 

 

 
 

 

[4 Te CN. MCG ANS
CeethresSsear na ee ST ae

 

 

 

 

 

 

 

ATHENS a _ Crcase fia LQ 1 Bawa

 

 

 

NAS _

 

 

 

ALI Tas has been cr We

 

 

 

 

Ls FAAS TT a ee

 

emt Zl claus Aer SeWice.

 

 

Tin Soman C DAS cho

 

 

 

-

 

 

 

CNT COAT La, th CLA pas —

 
Case 1:20-cv-00469-PLM.RSK ECF No. 1 filed 05/21/20 PagelD.4 Page 4 of 84

 

 

 

eS Tha ARS. Ti NTE
Se ON cacy a) AAtESS

 

 

 

Ames a Or AN cthicer Or auplo:
een. + oo he. COMTED Svat

 

 

 

Senbex TD In Tec OS. eins

 

 

 

SPACES Or (B— wo MUST
Dei en Cons thes 3 plein LF A\N SS. ANSWREL

 

 

 

 

a) Thnk. “ArtAchte my AIT cpt

 

MN OnNCeS Koes, Fe OF!

  

 

=e Fe clea KNEES cot Catt

 

 

4 eG ones, Tepe. ANSE OF MILT

 

UST be: PINE & ) Coos Witte STE

 

 

_¢ CoE ap Aani2 Ss ANOMNIES ~WHACStL
Naw. AND AgICIRESS ° ARE:

 

 

 

 

 
   

 

— MACs Comeenavar Fach

 

 

“SSCS Voomne_ CO

 

_ — benno TOWNS Png Me ME AS

 

 

 

 

 

  

SEL 420 4 All. TWO PES —o) lc bom=
EAST ~ a A — be Qo willbe te re

 

 

ee tO Fhe eet ik

 

 

AIST » YOR. AND

 

 

 
Ase 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.5 Page 5 of 85

 

MOTON UoItt “TRE ea rte

mene

 

 

 

ad.

He »

2. Of -) Pe POe2 >

 

 

 

 

 

 

 

 

 

 

Cor Sepnce —

 

 

SF CRT

 

ANTE VON COE Drown SISA CL

 

HSC CR >

 

 

St cess “Aa Thre, TOUT

 

 

Home oS AS eS OTT

He

CLSMD! Ars Sha TVET

 

my

Pe LASS Mey coay Hl VV O>..

 

 

sae

 

 

 

 

VO
SHI]

mer

 

 

 

 

 

 

 

me

 

 

 

ATT VONIC CO hows law nS
HSS YC

Macs buts COmEe DUAL VAC CLT
Suess “Zea VD ~>
sabe TOWNS hi® » Ma

rq : © Cs> DN ob ISIEAY _<>
Case 1:20- PAC PLM- RSK ECF No. 1 filed 05/21/20 PagelD.6 Page 6 of 85

w / "\
UR Ia 7 \e . ‘,

| (SN NEA uCeebe one , Che Se non © +
“ANS

Rath a
rte,

Cn , TOP Net hae okt er Cherie. >
FS Wi (Sit bree BNO

Los ANGELS , CA WADI
COPEAI NS  DiPesicf

pin

Le 2 and PV\GOIUSL DS
S82 WuSsti Re BUC,
SIRE, “SHOUD

Los Ame ke S LCA GAMO

 

 
 

 

 

cS yUIST eT iN
RIPE EN (SB OFS

  

 
~.
Case_1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.7 Page 7 of 85

FAC = vA

pen ID A OT

= pee ee ny no

 

 

 

einanaiinalibceeahe ste

Jct hoe Te Sire OF

Lt AN Mo Cel Grn vb AT (MRM:

CS Se See
(DEZENNON  (NTREIN AT TNA (MUST \

be, Ned > apis ir POR

Cr OWCLE DC (Ross

CN SUNN C PIMiNAtSs
SiNCe “/ So A Were bees

e\h (te Ne ( eNO ee CAGES

er

1 q Ont A ¢ AS CSS. AT
TEDMTTICESS Clete Moe.

 

  

 

 

Peete des tia,

Din Metarianve |
Dean kn. ELE OUI (Pee 1)
Mei A PANES ST Thee TE ISTIC .

 
A wa

Case.4% -00469-PLM-RSK ECF No, 1 filed 05/21/20 PagelD.8 Page 8 of 85
seek a “+ aN

Dyreetor
Preacti te. WISH ips al
Iii "Mik gan LE eS

 
 

CAT ISO
Biden NiANQeee —

HM {Cdr A\ng ONS’
PO BOX SOEs | He % SS

Me ir Ait OY Mcerr Caan
- N-
SST NTR AONE

 
  

  

ATE. liAtbtc. Jor CNCOPA YEH
“PINS Ue MASSON GOO

“(OO DEFStaTE A Wel eSiAb -
Stee 5

tee OT Tiel STATE AN:
Wwe NATO

CINTEE® ALAS .

“ee

4 _
CMC OLLIS LON

 
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.9 Page 9 of 85

AV ies VONIC Qu Sean
TSiAMi Cc ALY Seer
MAC MES Come TOM PACITY
BUSES COmMileL Ke...

PERO TOWNS Tip » Mao “Wee,

 

 

EIN rc

oe eS aren

   
 

 

ANZ VNC Qu. “Bx
CTA. AC

PlAwiity

LL EST DETRESTIN, CT NIC ENATI

 

al KN No ble, WNT oe. a MESS Disc
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.10 Page 10 of 85

2. AND ONKES

 

. N- 7
CrUACE “p AWC mae SAN
(tc

 

C Mi KIS DVI

Bo o Py ic SONCE
Tt Cor. KALI = COMep PIAL
Tl nestor Amen cc § SMe SWE TIN

TL (Seen AMeENc fe COMO ANT

A\ > Ye ( SDL CT LON

at a hn > c OP ul A> > Tyo Sc COTO -

~
Tt

do hee
cr

 

Co TH
whicet
TNO
Le

(eo (

iaALSO j vase Sane sa ? 1.
STATE C aot NSE Le 1S te ON

Mer q.

Case 1:20- -CV- -00469-PLM- MeRSK ECF No, a 05/21/20 Pagel
fees” , Cc

ee 2 Ce o8
COS

¢

41 Page 11 of 85

[SH 8" HO

G Soc Pat

The A

eee?

aC

 

IT AMca Meas
CM | AME NCD IMENT
Sip AM OMe LT
21) ( AMCMCUMCAT
Qt AMM Mest

mere AMEN Met

— Dit

   

CONST) HON
OF RK re 7S
— At: er tau
i Mictiper Ad

FT 19S

~~
DMN. Of.

Ae Na

N

 

LO ALL

/temcle. |
DEE TOSS

d<|

pe
ote A

sd

~ >

io 2

‘mcnmacld

cf
Case 1: ee “CV- -00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.12 Page 12 of 85

A :
ie
‘ 4 4

ia

Col eo SA RL CO ASST Or og
ao yc ¢ oss

“ bc. tf SIC wy PON A Oa Whie pe.

COOKS COPEL NA ( { Acti
Nyce CQ AN Be = TMe as CN

Ci ie” OCT WIS ;
PSD CADED hve he

M1, ANS yo. » Mao Ce ane

 

  

 

e NAM ov Pasi ceTeacuar
| | 4 RR INTCE NAT OMS),

   
“m,
Case 1 20- -cv-00469- ye ECF No. 1 tileg 05/21/20 PagelD. 13 kage 13 £85

eet NoMa eee “POBAK

OSS . Desc 4 Ca < an pe 2
Cat

SSeS wos Sire Bo Ue
AMIE “St

Jos ANG RES, CALF ENIA Gass

Ries Sepa ones
aa NAN SS N° AC Stree = s
Ca ACSC GNA Bethe: DSC ARSE

be HlAveL sow Frirexcs Aw, CAMS
L AWS ‘ While HOO WE fe
aan 1 POST C.

 
 

 

  

 

 

AS Les

 

 

 

 

 

 

Descr ib TH [tet rRENV OLS
LAWS UTS

ALA RS ERT SBA.

! ,
| _"
  

Case 1:20-Qe

TUS Preor (AwWSorTs

-PLM-RSK_ ECF No. 1 tiled TAw PagelD.14 Page 14 of 85

|. CATES AN Te os VO Be Ow

seit
i

Ve D . a Sey cI /#N)

el. CORT NO CAS Noamoct

 

 

= MSTCL A\- a ics) - an ot M (Ct

72 IS CU S25

od
7

uk ceed ral i A

3 » NEST EONS Tlic © ASE

6 IS it STi Penis ON

Z > (SM SSC i Tre epg ee
LCIM SSec 0) CN AYpcs.|
/ pcact LNA Coty Pes

   

Cpe C DCA NCES (om Fant

ary C «Ts eh
Cl Te. no

ROI me NS

CONTE D SASS Soprma.
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.15 Page 15 of 85

“DD. CAvcse& OF AcTIO,
C\AIM |

|. Stare The, Cousatmnonatt or
Cite” fectera( Cul” Kignt That
WAS VLOlATE CD 2

aN

QT TDERAMON INTEDNANIOXC |

Mo RS
Ales bu NRE Mictty aan

ATI Ment Ot COPED NS
DIO Cae CS I SUS TANNAUY
Clespart~ From 17s

 

 

Pebtic MUSSIN SUA Men

CONTACTS
bom smn / Pecbern
PTOMisi ng lO Tear “ALL VIC|IUS

CF SexSai ASSavIT— QUAY

Ce CE LMATATIN Chace) ZeaBOS CS
A C\iteer* Ces 7 :

SS UBSTANTIAU bo Re Ac& Wee D

ae

 
ee

Case 1: 20- -cv-00469-PL ECE Ne No. 1 filed 05/21/20 PagelD.16 Page 16 of 85
STAT ON recs cole 6a{~ COnIITAcIS
“De / ACA ak

“Blaciwclisn Mu plane trou CBIN
WS Strrme /reacle rales Fon
INS lime,

“N°

Qu Caner ATIF oOREDS- N  pobliic
SesuiGesS Ci tsiriboren 5 tu ADE
ON

ITS PEL Sonic Oe Signaree D4
Ihab oA SexoAlt A BesD
Jp SPOT PS ONES Lifetine

on Ma nese’

T “DETTE DRTICN INTEENATIONA
TS PET SONNELN Thee Miceteyan
ClepartTmestT Cot Curréenovs »
HAVEL Clee ickexD IN

Arbyirary

C POs

Oa es OMe DAD ¥ CutTH
INS A product” OF Ce SCESSIVEL
TPONISTIMENT TRIG T

Cony PANN EF Dea INTeATMQNAUY

 

} .
*
 

ase 1:20- -CV-20469- PLM- RSK ech | 1 fi AL SN 17 oF 17 ¢35- .
| nee Cee Wli HZ crt

ONT ARE Cot Ven oS NS

TS CloeSNT Quan life ARSE xUA |
Gott DecseL 7 CN Dilaannet

BAC

hi

Se

POITNICAL Phi lossplon

COAL Of} lENTATION
a

DplainnfFS cluistAvofabe. yews AbOwT
AMENCA CNEFALL.

2. ClAim |. Delesnfe TRE iS80eS
INNOWER OD, Cite cic Crjbe ONE . STATE
ACSEATDONAL 1SSUESS IN DSepATATeR
CLAIMS .

Au of Nese CIMMS [nvowe—
TTA ATIN

- N .

Comtel 3

Me “KE WYIOB PELSELITIN

“ ESSE PONISTIME NTS
“r eho ProTEe NNS VLOUTIOAS

“1 ole. PIDEESS VWIOIWINONS
Cte = Asa Awa
S >
P Case 1: ty TP he -RSK ECF No. 1 CAS 05/21/20 PagelD.18 Page 18 of 85

LAINtL AS ATICfBT 2S Elms
Aas 7 ARES othe NC CANT

Pansies > BSUb- (SSO Te
CVAINS TO FIT THEM At IN SS

POS
SB PIT ny FACTS. STATE AS

bricks jy AS PSibe Tree faeS
Mn Claim I, “Descn be. tyne Ci
Whar CACH De Fenecanr Cli et :
ChicY NOT CO THAT VIDIATELD our
Res STAR Thc facts Clearix
IN oof Own wors Wirt a

 

 

 

DrunFF Scat CoE Se niclenee To
CUNTIIA 7 TOT CON CEE Ry GeO!
Treat? FOr WW /7AEDS Nn oe
INTEDTION A Ley

haresSet

Perseceetero

CX CESS We SPL MSrieg >

ANT AY INE

Gasiebe — CASI ATELS

bear Clown wiittt hhomans Niel
SKietntS VliOlAN AS Singe WOM Da

Vite STINE COP Mic ign» Ne me
\ :
™~S
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.19 Page 19 of 85

MESCENANESS CpElANyy [Scie Te
MICH YAN De pnriment OF cornresnws
hca te Chir efor Maedi-..
WAS HST N AU her Solicits frou
Top TO" BoiTOMm.

 
   

  

A “Kean ONBInP WAS SrArTEL Det weeny
PlmnnNFE- ND BT DeTEMMON INPEDNANOS

PAL
Difecetars
MANA
Cox MSOs
(Ce Dre SENTANUES
NTE: ALA

   

JeeJN Aerino
CANTHIA TORS
2 Nice

 
Case 1:20-cv-O0469-PLM-RSK ECF No d 05/21/20 PagelD.. 20 Page.2 20 of 85
a Tapia eS SE ES,
ore Cont. Maree: “ésre Bore

CNet That DeTin DS of TIMd_
oT PETEATIN INTESNATIONATS

 

 

Mice “DEDATTMcAT CO
PORMELN ws “PET SONNE WITT Tk
Ul TENCOLI AGEN EAT OP Ar cate
ClhescicheeD “(al Se le
INSickey’ KE ASA TORI or
Fores”

 
 

ACMI aL CA
een
E MOTICNAL

 

 

OW ”
patie 2 ASiea
Case 1:20-cv-00469-PLM-RSK Ay NC 1 filed 2 NCO 21 of 85
baeswlee SN

INSNTUTIONA

 
 

AD A Ci R eT “Ke = TO
“pl Lai oyrctenms CprCcresr
Abo Tt C Dobos A eccrt lee

Ci DS

TPCATMEAT
NCESQOLUI CES

Defy ce

Caro_yes
“pobirc SDaOrT
DEBI ASSIST ANC

Over Tee lnsy Ie cone esmycs
ACAI UN QGrotces ? os.

Pla fr A CIMO NUS HERD OB
~DETERTIN = (NTECENATTONAL TA: ITS
 DIPEeFOFS
MMAMOR LES
DIEKFT WSIS

INSEE. lime, AYESRS
\ 2
“
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.22 Page 22 of 85

)wures > AWA

“Phar TVMte
Cul Cuniic

 

“TYVPA NV LOUTNERNS
wat Crimes
“PELs AS Wet Taersr hate

CNNESD WTAE eas UIA.

“Blacee Waive)

TSAM ST

Bon ALCS)
ee arias

COREE. WVUAS a».

 

   
 
 

   

NSO its ie pesin
ACL OMICS Sats
Oe De CZ
STATS. Cor Mitty D(
| . lA\ Kyrr EF YC \ C >) \ es
ser Addl e omc NALD £2

NN

 
   

1;20-cv- APS FAVES K SSN “RS ECF Naty 05/21/20 VN 23. Page 23 of 85,

ot oN A INSTT cays
Fis Vicieseah js Wwe Pest

ei

TO PeEScewes Dinwnh OPP TR

Lyne THY eye ALL MEANS AyalAbice,

SD
Ni ecole.
Chrcs
THA
Crs
Ae
VANESSA

WEL. 10s7roe 73
Vs77 Sou Loe

Te> AT

 

Mocec
“Lecct (Cle.
Peete

Ci Fae DUALS DeguT™

AS tT PF ISTEAT Bis _
White Wn MA | ID OS DIAN a
Ns CONT OB | Or vse ots
TO MACE Arntz f AS -
ADIC. AS POSS S'—

 

   

 

 

|
oo ,

Case 1: a ll PueBSK ECF No. 1 filed 05/21/20 PagelD.24 Page 24 of 85
> 1A ee Se wai & WITH OLS
Con es SONAL ATIACKS N+ Conyces

 

  

Thte x4 JOST AT FT ti s SNA
enss\ _ CrANe TT (i sf 2b
he NALNATE 5 Tite Se

   

{Corte Li exp U Ded plaivit wee

     

Meee. JAA Able “ete IN Ce. ij:
“ON bese TH DOI Sow _D
li.
TE TROUT AMA WAS CESONA LL
Bout at SUA
Cape Vicnes
NOM OS |S
WO es

 

 

os GES “DeETPENTICA EAS LEE NAL E:

SAL ACC eh Fee tesay N-
St ne tS fina “oa Ar hE, AU
VUICAMS Cor ‘SBEXUAT ASSUOTI

et ITS ws KO CRN Tire
“BIACH
cISIAMIS)

 

\ {OC
SN .
Case SS TAMEZ ENC. ECF No. 1 filed 05/21/20 PagelD.25 Page 25 of 85

AND & WEEE LC AN
SOLAS T

tr bmAcelisT Bi ie, AY rer

seen vit
: 2 a

ADVE LTT DIAL wih Ret

 

CCA Teer rorism For ‘ko -

“TONSA. MONE WITT D

. ath ea ey r - Le 4 , on ae me ane tere
A ZATIONS) TPM TCA INTEFEST

    
   

IN PNeOrPOTAM se TPs

 

COST ae
INTO Nites Sow OF CNUST Clo
ANDON INTER NAMONATS  INSTITHATON,

PrmeonlO WrrsesS “S29 Aci
oAL Sob 1SSCCS IN Chifter™
Sipport OF TNs Gve Cinim
Cire D Nern_ AB Chie ct
Raence, Cor FOUL Pla.

AY COONSPITAGY Dees AST
C\<= TERTIN (NTEDTNADOWA
The, SMe CF Me GAN A
MLOr van SDESpPATT NEAT = OF
COTS TINS |
AS |NSTITNONAL VERYCAN Ce

. tl

 

  
  

 

 

bo
b
 

Pop nee ree
‘SoOlry Flex SOF SO a 226 of 8
CO * CONSHIT MY CIUSSS 2a LAW
ACO rors * eT
lstes ps aS wt Ae AT TO rte
WAL On A ah dere .

ee A Gas SR cin
aan CAVE 4 OS — 3 ee “Ny .
Nic har

 

 

   
 

Aw 71)

so CU
y\ _. Ce NW oe
N AB Sone pet CF We Ne So

1D “each less Tiles

   
 

Rao
Ci
opal. INE -

hee

SS Neg

 

 

“s
le Fence ARS

Hawn Far
[pr hcgpara Of Ss SUMTerre<
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.27 Page 27 of 85
Case 1:20;cv- “09469- PLM- RSK ECF No. Die 05/21/20 i ne ge * of 85
y 1 ~ m7 oe ple ~y > ry

és wipe ey.

AS

€ yo

 

 

 

Gutcbanc sD or “VA Pores

romani Hh ATS A Chien c™
Peso c oof hh Nave Ari MS
Quan SQhTS YYOQVAT EC |

—. - A ctw iINLouIrAayr PY -_

samc. Ke Meni T Cae ANeC

ProcestivreeS OT ACIMINISTTAN VS
(QPLAISS AVA Abe AT YOT INSTT
*1eON 1

Roneoabones

 

  

 

Yes KL Ao

4, Dick Cao Submit 4
Rey oesi FOR AMIN STTATIVES
Gelpeke CN CimMm a

 

 

 

 
}

Yes -00469-PLM:RSK. ECF No. 1 filed 05/21/20 PagelD.29 Page 29 of 85

APS NS

 

 

c a si 4X, oe TS MOT Sb ME —
ZA Cnt AN “ST FAT Ve IEE AT ANG
Wwe ) Ft ots SPIN Why ya
CL LCD “a L>T a we

Plawnt t An Mp

 

eros

= — OD SoS
Clesparimen Of Ciurl Baers
ON
DUR Wamp S vee SUpeReSse >
IN [ATRL BOD ONCE WE HA
TOUS. VENUS REE ND Caf eanicels
VAR COmpica SU PPrPeSsae_D
WN Dos ee AAT COAKS SSK
SocVenitek > Anonrer Teq
TO 9 TRANSICL .

| (te. Mic se S
Coren Meo ewes s
Onawnte PproecSS ONAUAAB IES
TOorpprereass (TS CD Ce FEN Oa

ON Senet) 1TSaIP Abe.
Concteat 1 CSea (bre Coycr YD

on

 
 

 

 

    

 

   

“NO
_Nusn oe pcos Feast ena OT”
i ‘ |
“pP) st oy a. ECF No. 1 ni OF 1/20 So Page 30 of 85
. / . sts “ ‘ wo f \ - are .
: ° 3 4 . 3 aay bitten. pO * saree Pig Oy ee _
- } 2D + Seen — ! CNS ht , 5 Tr { coy

   

   

UBT CLERBEMTION INTEENATIONAS
Sey OF Ab Siay Men Whe
Obyio Nea ATIACES ~— N- SubNe.
SH LONON “TrroRYyh TS INSidle,
line TO COSTS ITS Qobuc
Ns SM BTTOTONA L SeSvyice Ss Wop
WOMEN
PeopintSi
leSbiws _
Cle moeracs
“N-
nar White Mea — —
\sS ® Chinen PISO SO Or 51
INTEENATIONA LS Wye yh it clisenm WAIT
Jest “PPACN CES UAT ge eres <
A SopsTnna breacek Of 195
TATE. NF era, CONTPACTS THAT
Mss be, TEEMINeAtC) AS The
SDE CESDONSK TO THUS Uparicaiar
Ley © ANUZATION NO WeRYC -
wes Ce Sms ChsTrn port 4. (psi) ~
INSNTCTINA) SEOViees - |
NO JI

 

 
   

 

 

   
 
 

rere

 

 
oe,
. _Lase 1: 20- “Cv -00469- -PLM- RSK ae No. 1 filed 05/21/20 PagelD.31 Page 31 of 85
: : | VAR

 

MO ree any

scat

Pl la wie IS “ & SST Sid. “Tb | arr |
Cestnin Rens cS Ae A ore
TONALS RO si, = OS !
TEATS SD PrOper ix “preset
TO be ClespiQues 5 | “(SD PAC
a Ge CPMGS Cle fines) by

TAM SHEL

    

The BSc OF Tide’ “VPUSsT Has
YOUN TOD Cle FraccD> Tite SINT,
elect CONENMENT , AS wet AS
To MaWAnNme A Show pore
Oper AMON) COS. TD Emmet
TAXES ,

 

 

 

 

 

 

“Plain CF (> KESCCSTM A Chez tr
“TATION TVIVWAT TKS — I MP SRE
On. SBT DETENNN rn

 

 
 

JOS CONYO SOBSTANNA Clepyyr
“Tore From Trt °

SS am
rape cv-09469-PLM-RSK. ECF No. 1 filed 05/21/20 PagelD.32 Page 32 of 85
CA CAMA Chissndb) es > * SSNS

7 CAL -Casil. Cer Seen ESM “eT

 

TH a. CAUforia COnror CN YAS
A\ OT (ONrvtt ACT +, CAL, CIV] - Cuscl

 

- SS] YT Ses,

“Rorsuan “1 Ths Aer AN | DELS WS
Woman Vite SOSH S PPO Or”

CAF INIA ARE
PPee No ORIN NO MATES What

Thear ClSADINT Are ENTITNEEO TO
Te Four Ns aepony
ACCONMOUANAAS

ACHANT AYES

RACIUINES

rN UeQwyoS

Soi s

Iw Mt PSINCSS CeSTADLSH IMENTS
Of CENEED KINGS WHATS SEM
CAL- CIN) Qube - SS! CS

 

 

  

PlanafE Seascs ippyonenve Rene
AS wesl.

 

oS Ie
Case 1:20:c =PLM-RSK ECF =CF No ified ees a 33 Page 33 of 85
Dich fF CONTEC... aan OS
In TEENA I. ay “ N-

Cod» TO BORDA 3 pas We se
Vicia Pia FFs SORYAT TS
WA TDPOR 8 TAS Sucoer

Tre LAW
Wwihicert Means =

  

 

 

Reva DrOTEL TI PaO PEL
TP IAT
LAWS
STATURE
PPOV SIONS

Por Oe S
pro O Cezc JOPE,S

Faic on Dteur Face be IMAP TAL
CLARE

 

 

WHat CU ScAMIMATES Dasa ON
NUsnTa TO A_ Coreups Cie yo
AE CONBTTTVITINA Lid CONTONEFABIOS

MoSlimMsS “N° DAcKS AV UIPTOAL IY

NONTSAST COT aw a = - (ST Se —

 

 

  

tents.

 

a

LSsxr t on :

eam

— |S

2
re

Case 1:20.ce88469-PLM-RSK ECF No. 1 filed ole 1/20 <P PY Page 34 of 85
RIAN Coon SS TRV

ACN wes A ae TesAying FONE
TPO OTH ANUE MTA “Vice
SATs CLT LAS oN | SNAT
CANNOT
“DUT  Coonseh
Wu hice. Dam’ 7-4
or ATs AMWeEn IME J
Tre. claim OF ent has T TEE :
OPE, > STRICT Ceca SCR M KY.

Rl MN 1 rr dee KUNA A le CLAS ATy
ON From = Ves COLIT | CONCLEDNIAY.
“ aie pa SAT PON LNT oe NAT TOA | :
octoes Lo de or Ni oy LAns@e,
PAL YS. OF Tite inner W
peace Micelra Any t ey APE,
Fi Finkine, THY Te och ole —~
prance ce S Cisini byes > Mertens aS
ANMEL tn Woa\e nS ABI) °
D > Dt STAT emits
PN CMPERT™ VYIW TON C) F THe.
Pecice, oS / STATED CONTIACTCS aa \ar

   

 

 

     
 

UNS OND bes ce

 

 

   

 

 

won

   

 

 

 
       
 

 

 

DrogynT THES YlOMMOSS INTO
CEOS.

EM ATIONSA |

 

“CO
"he

Case 1:20-cv-00469-PLM-RSK ECF No. 1 1 fled 05/21/20, ~PagelD. 35 Cr 35 of 82.

wes toe ad JV VI PINES or wet fei be,

A fectacayin Dane: rove 5 id
Woomera see Cor OSGI (te,
SBirert C TEMPO COPEL OWT A FN .
Dia [pero rh Sct o \PROIN G4 Seta CL,
‘ MST ar PEAT ~— NA CS) IM red

PUP .

s RTGS ea He

 

   

 

fy

 

 

wl ‘
Six

tenon
nea

Des eD TUN INTE SNATIONALS

 
 
  

 

 

SUBIC CI! INATE A

TO ch Whriver PT TROIR TO MK

Plain Fr OAT Sin TT Tee INS
lime TI SAM xine 7 Powsn

Wres BIN OF Michie? ol

de eo Th PrSNSES

 

   

Oise core. wit A Si
INTIMICEATION Samo A Me
Sw,

7
|
Th Case 1:20-cy-00469-PLM-RSK ECE,No. 1 fil@er05/21/20 Pagel 36, ,Page 36 of 85 |

ONC ~~) Wice. 7% ete i KOPN bas .

 

vl! [leSe— Cl, A IMS APC. ANTID PCB,

 

“Thm Comfort WMWONMTES
Aer _
v> “yp (Anni? re | as press Tele 5
A Ceooloradbler DS? lows VINA vis S
AepBoNAb\ * probipre, Thar
WT \ ee Da hw Cm Td re ae
Ct ANA viS WOT Sn. > AN
“Pp VOAT VAM ey ' OT Me

cae BS RO Oper ¢ Ai,

OY ST DETRLPION IMREE NATIONAL
{TS Coe bene (Ani 3 Vt pl VAL

M Ant ACTUIESLD ON Cece se LAS
Cf Air FAC AMA. ol See NATO
“NO CRECESMVEL /\G OVUTNES |

INT rcgine WI PEN yo aos
"o> CONSTTIOTONAL Sst = |
1 APO WwW TRL OY
Ip TEINS ANT (IN oF ACA AL —

ore

 

 

, |
Case 1:20-cv-00469-PLM- RSK ECF No. 1 filed 05/21/20 PagelD.37 Page 37 of 85

CONS NTO WA | “Qui ce

CpeToir cL ~ nS ent INATONY “Ta
DIAC A \AW FY COmSITF AQ

TVS CONSDIFAQKH Oper S
IND We MOND Foapce, Dek in >

 

Dus Visible, COmupr NTE PSES
poe: =, wiricet Was chu I 4
jCeSornes 2 IN DIAG AN

 

| SNPeBSONAL IR CesT PAINT ON Tries.
CASI BONN Ft cs Seruccs 1

aye

ON .
“1A CEL

“ied py tON
CSS
ChSab lis
Polina phlhrilosapht
N-

nfAyoramc. CUS AT

eee por sui Correpy AcHVINES
hAve. (Ze Sivek | ‘ ANT TOUS

—MOWNErTSS CyEc“agT TAS CTOA |
Terres TO Dima IN TESM,
Plawnth pot Pct VAS Wel, \ Vinh os
| Te Oat | 1 Se o_o

    

| - ~ <2
:20- Te Searn, -PLM- Nt E me 05/21/20 PagelD.38 Page 38 of 85
“| i KG ct oar Cc. CNV) \NC¢ ws

Seuienee” Nar TH ee Saccs YESS

MISTTOAING ST ON) AbUSES Ni Se >
A CQAainsTt “Plainn th wroceu P

De SuUb8TA ANIL AN prsce On

Mac MI SSID cL COR) SRLS TORS
Swe. bl AVS

 

 

“te

sO 7 “CA Co
Ce I aprons
— YNTEAT OTD | Nhe ro
Cor
4 “DONS
<< Wre, Free tte crse CI
CONST ONAL 2 ign S
< wilt

“t ee N- baw fA

—NTCMT ner. Pree Star
Teenie VE CEUANS

setae AEERNL AN G0n

te LD Pee /A\T RIMS) CSO
TO MAIC Me Swocciclat to

“tly eed MACS Me “
MANIAC N° hATEL MOON ST FOCL
INSTEAD.

 

 

Sse ar
Ny

Ay 1: nyt =| =PLM- LMARSK ECF 7 i 1 filed 06/21/20 PagelD.39 aa e-39, of 85
(anit eS PeE_LAUE @ >
ie geD we Moe Taye STN
Sb
TT S30cC >

pares

Sy OT Saree

 

IN Tykes INTHE

feces A J Air Ni Ss

So

 

 
 

“ Fer
“ RINE Ce PPK, CQ ONT
To 1 i= AFL” PAL Cit

Inc lier MAINT Roa isi Tle Sse
CONE FENCTANT SO ALU Tea
ON CONSTITUT Ont. CMA A’
MisSeoncymcnt, AS pict D> cdr

hn KVe yn °

BESO

SIRE Ne a ATC
SEK yt

 

ae" - tem
ad a ~
~sS

M-RSK_ ECF No. 1 filed 05/21/20. eS eS

   

A NAUCD \teess est eeotk On
Tite. Fecbernt 7 Sire STPEWO
Accorden) TO ST ChITEATNON
INTEL NATIONA (-

A CLE CIAF ANN ClELClAri NS
TWAS Concluct™ woncaasnTune AC

is

CONCECBAN 1 Ned TTS  COnchocc

 

NIT CLANS
Crores, RES

 

[OO Tk 2SANC> Clow LATS
for Vics & Mon OF ec
VE hats Choma D4
Nurs NONPPOFITS ActensiS
“NO
WMS IM DT TAR) Lee,
\N A\ FESS OE L\W2cki TO.
OF Nie tence TT of Bz net
eubESS Cope 7D ny. TEP ORYye
Ser DRAM Ve ae
Gace y ALA TOWAr 2 MS .
> IMAC Sr vere =

¢

 

 
Th
Case 1:20-cv- AL ECF No. 1 filed 05/21/20 PagelD.41 Page 41 of 85

o— LAMACQ #
(Bice - _-
Nebo \ONICauE “BS eOWN
nite 2 os MONS TIOC DA FP SS IE
AMELICAN CPEATIAY |

ke

  

tocar Cnclet Tice
: pce opt THAT Thee

Formos 1S
A eC COP

 

 

 

4 Ape |
TO Mh, Vee be ST Of MwA
PECESONA nic ber STAND MA

EE KE COTE KW CON
7 PI FER
~ DATE
>t oe Sn Alcs

>) ONAL a =

 

 

 

 

 

“AOD oe
A UKTI _
JUANG cette VORCQuU “Broun

Oe —
BK Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.42 Page 42 of 85

FS irene A\LW(
tr FAO Ss
MaAcmMS ATA FACT

enon TOWNS np, Me
wae

  

 

> Sm * 2.
CONC IWS FON » ale
base 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.43 Page 43 of 85

 

 

The. CONTE D SIAR

 

 

 

OE Ae os =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

| — at -
es NST Teen WN TNTERSNATIOUAX

 

\ PL C1 AN Ie per imenl( or

 

Vee cit TONS

 

STATE OF Micuicaan es

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
\ .
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.44 Page 44 of 85

 

 

 

 

 

 

_ ADD) T TIONAL. SFP ewenwTaA J

 

 

 

 

 

 

= » ISOS — pe
a Cans at ir - STH = = a3 soe

 

 

 

 

 

 

 

 

 

~ AS MSONCES | Sa TO. FA

 

VEVMCSS [ST CONST TUTHD Uy
— 4

 

 

 

 

 

 

 

__ yan. Anise Meme _—

 

 

CLAIM se)

 

 

 

OLS CE TESTICN._INTEESNATIONIAL
__DdlacwlisnecO PIAINTUFF From.
~~ “Into Pte elas tt> DASEES

CON his MeriTonas _ Criss Ta

 

 

 

 

 

 

 

  

 

 

    

 

 

    

 

 

 

 

 

 
Pos
|
, nenmnien=

 

se 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.45 Page 45 of 85

TMZ iT ONET a \AST_ (hes

 

 

 

 

 

 

 

 

 

 

Sv KON CSG IN Tht Se eTremc=..

 

 

 

 

 

 

c CUScriminens MeO Acre rs _

 

 

 

Flyiei{S. _

\- UND OBE CU WA. Dern
SeD\ Ww. BESS Gamcal _ __

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_e=> é ale NNN iN (eS NATIONAL _
RE PresSES 7S POuUNCAL doves _

 

 
 

aah. mh 1. FACiA\ oy CUSC AUMINATO +
ACU REESE MARES OES INES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.46 Page 46 of 83

oT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

je atrvaniee: AOR

 

Che eENTON, _INTESN qTON A CAL

 

TO STAN COOT AN Wi TUS * N-

 

NOTIN SpUlietcesS CWST Triste

 

len a Loh,

 

 

— Ay 1S. Ages On

—)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3  CSETENTIN INTESNATION AS 2
+S See CTWE Mle
_ — whi Ci See Ceo RES Fe Sr Teh
— Fou Cust TON cot TT eae

 

 

 

 

_ WV an —ee .

 

 

2 il.

 

 

 

 

 

 
|: . Th

 

 

 

: : Case 1: 20- -cv-00469-PLM-RSK ECF No. 1 ‘Tiled 05/21/20 PagelD.47 Page 47 of 85
-

 

a Cp USCA GS :

 

 

 

 

 

Le PUSONCES — A RATES a

 

 

 

 

ne: A INES IN ONES ine

 

Ais iS GWoole S Dl LAN Le INC ICO bee
— INI Face with HW/As TAs -N: Torres:

 

 

 

 

 

2 CM JO em ONT EAT EC” n + De WY

 

 

ENIEXCD / A Pons OF Resi ar

 

 

 

 

 

__ es
—OPEr Tere, \AST Mo _CaDN SECUTIVER
Cu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

[INTE NATIONAL
ATA iS 1O rh INCL rs SPIQa aS
3S

 

 
Case 1:20-cv-00469-PLM-RSK ECE No. 1 filed 05/21/20 PagelD.48 Page 48 of a8

 

j
_—
—

 

 

 

ON TRS TS conNlere

 

 

 

 

 

Claim * SS

 

 

 

 

Plawrat 3 eo |

 

 

NT

 

 

 

"ACD

 

 

 

 

   

 

 

 

 

 

+ pene CS

 

 

Prier Ted Thick 2 CRSA ZATION CB}

 

 

ents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

“ay
ase 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.49 Page 49 of 85

 

 

 

 

 

 

 

 

 

 

 

 

 

le Compr ATS STAC Doles

Lk iN. SFANCES _ ~

 

 

 

 

 

 

 

 

ve =f Ree” WwW, Musas cat ‘Ss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ CARs ySTorts 7 “TO

 

 

 

 

 

 

 

H.. hom TU CALE “_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N ete
|e S Kiet: Cle

 

I
anh
f

aero <=

 

 

eet Tee.

 

 

 

 

 

 

 

 

 

 

 

 
Wt

~Case 1:20-cv-00469-PLM-RSK ECE No. 1 filed 05/21/20. PagelD.50 Page 50 of 8

 

Plant Aso ores
—. COMP AON AuainsT cx

«ja ONDIAINTURT. a
—3 ee eer

 

 

 

 

 

 

 

 

 

 

4 4 Petmetnin Pectin IAN rw

“N- Nee SANTEE Setve ee Them
Wi AT Tease Of Titer Own MEclitinc.

 

 

 

 
 

a

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Tres are ihe. Re AL NAME
— OF Tikes pe

   
    
 

 

 

 

 

 

 

 

 

 

— AV acs Use T ae an N =, A Tae tte -

 

Tre ARE. Wel ES Ab Sree’
~ CUEING ON Ceo? ST “rine

  

 

 

 

 

 
CB

se 1:20-cv-00469-PLM-RSK oe No. 1 filed 05/21/20 PagelD.51 Page 51 of 85

 

 

 

 

 

 

 

 

r= AL promeen

 

-NX- |

 

ACCESS To SGA Servi tes

 

 

Hr 7) Wes \AWS.

 

 

CrAIN 3 CC

 

 

   

 

 

INTEENATIONALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

ITIVE. IN NATIT

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.52 Page 52 of 86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Twice dann! a TRE =

 

 

xe rt SST _ o _ _
Ne

 

 

 

 

x Ox SS orts. ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTE N ATIONA I _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
aaa OO Fe

1:20-cv-00469-PLM-RSK SseNo. 1 filed 05/21/20 PagelD.53 Page 53 of 85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
a
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.54 Page 54 of g

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a le te ACIS. UNS whaicat Th Ths Sain m

 

 

 

 

 

2 TATION A L ste
a

 

 

 

 

 

 

 

 

 
: : ase 1:20-cv-00469-PLM-RSK EGENo. 1 fied 05/21/20 PagelD.55 Page 55 of 85

i
| Hla Ft Sc#uss A ol chesela:
_ DADON THAT Sy ST OeATENTION
_JOTREENAT LC ANAL AL STS MSN
rite cS c= Tite. CAN LL Bian

pric

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tee Sia:

 

 

 

 

2 1KACE
« Cxrrdlor

 

ox |
ey NATIONAL a wl EAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK ECE No. 1 filed 05/21/20 PagelD.56 Page 56 of ¢

 

 

 

IN cliiter KES ose To Sus AND -
Ak ONT Ouor Abie -

 

 

 

 

 

 

a MEN TONS Cf (EMANCEES
age 0 ACH NAMEN ‘ONCLED THTVEW.
Se. oe

__ tebe, Mate maAu+ ACS lessees C
© hnefein Demc Wer rere TAAL. »

 

 

 
      
 

 

 

 

 

 

 

 

 

 

 

 

_ Tee harees> MENT WAS. . -

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

      

. D esas. CiSssitibsect LNA, Dubie ie _
TO ones. Sinvilany SoUATESS |

2 caer cee ete ence

Ss

 

 

 

  
 

 

So | ACKOAL. KONE Ue

 

 

 

 

 

 
a
ase 1:20-cv-00469-PLM-RSK HOFANo. 1 filed 05/21/20 PagelD.57 Page 57 of 85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=e

   

 

 

 

 

: “ON. “CBIR Lite

 

 

 

   

3 C, Ne. be Cult

 

 

 

 

 

 

 

 

    

 

5 DoT AMeEnCANS CV ONT

 

 

EMS GT AM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Se,
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.58 Page 58 of 44

 

 

CANTON. are to STE hte

 

_ QAtasses\- N° te. CONTE RU

 

— aie ae Kaen CO hATASSMEsT_ Lt

 

 

 

 
 

Te pM [NRE CNATY

 

 

 

i TAR cor Merit Cran

 

 

 

ae

 

“<i Dic iC, AN ACTS ST

 

 

 

 

 

 
 

ai or Dore

vc

 

Silk

FENDI

 

 

 

 

eM we OL

 

 

 

 

Plant COOOTRENC (OSS HATO

 

 

 

— UOVTIONS AS Alege

 

_ KER Sen Faccaue One as

jy WOwWDONNS ol

 

 

 

 

 

eS Acre

 

A.

 

 

(OF 1

 

 

  

(ee abu ca

 

 
Clse 1:20-cv-00469-PLM-RSK cr ND. 1 filed 05/21/20 PagelD.59 Page 59 of 85

 

Aci

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eI Bice LST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S Tr

 
mre

Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.60 Page 60 of 8

 

 

 

 

 
 

 

 

 
 
 

 

AA et sy aio Ts

 

 

  

ADOT. ~¢ ONC > >fT

 

 

 

 

 

> Tre

 

-- NEB Me ale on vic ont Ss Crawatlese:

 

TALIS =
Aacinee

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. ¢ SANIZATIONS Eale.

 

BOP

 

 

 

 

  

io SS SY a cmt N AG TWA

 

 

 

 

WN A_MEaNIny

eres

 

° a TO De Wcarc®
_In@arnlay A ITIBONALS

 

 

 

 

 

 
1:20-cv-00469-PLM-RSK cer No. 1 filed 05/21/20 PagelD.61 Page 61 of 85

 

 

 

 
— .
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.62 Page 62 of 8

 

 

LL

 

— CONTRTFIST  MONnSsTRaC Tet 0

 

 

 

 

 

 

 

 

STON INTEENATION

 

 

 

 

 

 

 

1 TS. A he Cie: K. sonnei eT
ORGANI BAT

 
   

THE asic “ Ls INE AS AN _

1

   

 

 

 

 

 

 

   

 

on i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUAS CC

 

 

— wi 1 Le = _ ah Arpaio SUA 25 “Det

   

 

 

 

 

 

have Tot

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK corre. 1 filed 05/21/20 PagelD.63 Page 63 of 85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a tee cf
2 cede ch
(Core IMT

 

 

 

 

 

 

 

q ops el) era

 

 

 

 

NA 1TS TEN
wD JrooSANC TIMES

hati WN 2
= werttene\

 

 

 

 

 

 

 

 

 

 

 
_ Case 1:20-cv-00469-PLM-RSK ECPWNo. 1 filed 05/21/20 PagelD.64 . Page 64 of

 

 

. SS A sae “TytaAT 7 ec le

 

 

N\eo@ ¢ 0 ON

like vyoumi A Unset

 

    

CJERTA OOM A CEASE IESS | bas

 

roa Ne “Tkauane © | AAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a vee Heated : FA Se TO

 

 

 

 

 

Diaackhsr

 

 

 

 

 

 

 

 

=o “ONTREL 60
TT. ATE. MEN _

 

LCANS _
ee Sok A Se _

 

 

 

 

4 NOLES NEATH. 1
Sent iie Ral

 

 

 
 

INTER tee ‘

 

 

 

_ Nice

 

 

 

 

(A host .
A
ase 1:20-cv-00469-PLM-RSK’ E@F No-1 filed 05/21/20 PagelD.65 Page 65 of 85

  
 
 
 
   

 

| A Ted TRS Sateen

 

 

 

  

 

 

 

| Whi “CACCSM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ost She, Seo OF whi:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Bae

Rite

Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.66 Page 66 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
 

  

 

 

—  SSNATCONS CON

 

 
 
 
 

| eS
Se 1:20-cv-00469-PLM-RSK EC No. 1 filed 05/21/20 PagelD.67 Page 67 of 85

Ti wagner

 

 

 

 

 

 

 
 

] tte. Spo
(Tec

 

 

 

 

 

 

 

CONAM at [2

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

STO AE TEM LA NREENATI NAS

ee SOtticcesT Inve 1 AOS

~ Cr-

OOF |INWohat WAS Oc corre | IN Cnet

 

 

| eke CN ITS SIA INSrc le

 

 

 

 

é SNES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK ECE No. 1 filed 05/21/20 PagelD.68 Page 68 of {.

Mag — sense Cle Ali i i *
~_NTELNATANAN >
_ oe Zu x Fal

 
  
 
    

 

 

 

 

 

 

= ch eCLiNge Wail me he atticare ESS +
TOIL :
<i —Messiat L. heant Ctcias- oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Cua ANLZ: Zot DS Prin

 

 

 

 

 

 

 

 
SEN ES Sam a
1:20-cv-00469-PLM-RSK EtA No 1 filed 05/21/20 PagelD.69 Page 69 of 85

 

 

 

 

 

 

 

 

 

TO DeEmESMON _|NTEGNAM NALS

 

 

 

2

= ‘ .

 

 
Case 1:20-cv-00469-PLM-RSK EGF No. 1 filed 05/21/20 PagelD.70 Page 70 of $b

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

. = Wee Cline eo ASSN
he tes CECA LSI CONTAC US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
TE

(ase 1:20-cv-00469-PLM-RSK ECENIo. 1 filed 05/21/20 PagelD.71 Page 71 of 85

 

 

 

 

 

 

 

 

 

 

| < Spores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

lai ars Artoct TEAM IMPOSES
LAS NAS C eo S11 On.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ack Expl Cro acant “o } |
ess THA! sith CEANESSS _.

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.72 Page 72 of 85

The Mpc o _ _CONEMANT As HPO
Fone: N: Paice Clee mlinig o° NS

CNT ractual “provisions. a OA Neo
IN Tite STAR CONSTIUI AS oot

 

 

 

 

 

 

 

 

 

 

 

cee NT
ONT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ <i RE nck ORAM) DATIONS ;
——_Mips 7D i Not Clusekpl INCL “ANTHRO? 1 pT Nich °
ees Ke AB ee 3 ACK LO Z TF .

 

 

  

 

 

 

 

 

  

 

 

 

 

a = Mezo\ | oe _ - a

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

s Witte, /fracc2
——

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF Ny 1 filed 05/21/20 PagelD.74 Page 74 of $$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sra Mosn ui [LOA SS ai

 

 

 

 

 

 

 

 
Be 1:20-cv-00469-PLM-RSK cp 1 filed 05/21/20 PagelD.75 Page 75 of 85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEXEN ATICIN SACS

 

“¢

re <

Se

 

4 spracntcs

 

 

iN:

 

tt: Roce che a

 

“pn 4

 

 

 

 

 

wi

J)

 

(

"7

D

 

SST. SNA AS. Ode a

 

 

 

 

 

 

 

TAL =prowis

a

 

re

 

 

 

 

 

 

 

 
1
Case 1:20-cv-00469-PLM-RSK EOF No. 1 filed 05/21/20 PagelD.76 Page 76 of

 

 

dre. AER ICANS wit Arsabili

 

 

_ Le & ZO Et SCM

 

 

Wy uA ce =A to > PROM. A.

 

 

 

 

 

 

“Capen CEB rT
TEL coin ann. NS a ca

a

 

_Cliabi

 

Annan set. _INCLN lela Swit

 

 

 

 

 

 

~ I[C?lo\(s
Ss. Frsr Thre TInesS gre

INC) iyi cde.

 

 

~ Sinan AGC T

 
 

 

wind. clisaniline

 

 

 

 

 

4 able. accom SATS * Tip

 

 

    

 

 

 

 

 

= TT iV Etta ON \NREE? N AcE oh AS | _ _
xt ACLS _
_ SST. Ct ~ Mice a CAAN -_

 

 

 

 

 

 
QO

  

ape 1:20-cv-00469-PLM-RSRS ede No. 1 filed 05/21/20 PagelD.77 Page 77 of 85

 

 

 

“

FACIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Familiar CANON Ot.

 

 

 

 

 

 

sum IWTOE St. CONSETT UCTION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

» INTE IV CLE WAN Dee BIEN NT
A WOT CATION |

“N°

 

 

TmTN  ANowan GES

 

 

 

- N .
IN ESD

  

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF.No. 1 filed 05/21/20 PagelD.78 Page 78 of $5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elkay

 

 

 

 

 

 

 

 

 

 

“pF WN ADE.

 

 

 

Se WAL A

 

 

 

 

 

 

 

 

 

 

 
1:20-cv-00469-PLM-RSK Sono 1 filed 05/21/20 PagelD.79 Page 79 of 85

oy

 

 

 

 
So.
ol

~ |
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.80 Page 80 of

LlAbles for The WiseconcloerTA
ef)

_ 25% INTUTS C\AIM - MW BT > sf oo
~DUF UVES ALMUDUN ToD’ clismiss.

NEI
bt SCs. & | Ave

Time. VA. cr Ve AMEN
-uitte_cuisabilines ACT. db

 

 

 

 

 

 

 

 

 

 

 

 

 

ee
AmB
i 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
sone

Cape 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.81 Page 81 of 85

 

 

 

 

 

if ay On THe :

2 NECESSAfse TD Pulau CST

 

 

 

 

 

 

 

f MSAD NLT

 

OMe Tre, Poti C ENTER cy CF

 

   

EMMONS TO VTE. | ATT |
Be eA ONS Gwar iss hone

 

 

 

 

 

 

MATES VE ree. NATO: COP Ties

 

 

 

 

 

 

 

 

 

“= ACTIVITES.

 

 

 

2d cre € “SS BOERS.

 

 

 

Owdids 1s A haste

 

 

 

THAN C CoS OD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zar c eras Da |

 

 

 

 

“biSseAMiNanNn _ =

_

 

 

 
Case 1:20-cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.82 Page 82 of ,

 

 

 

 

 

 

 

 

 

 

 

   

 

et pee eg Ey
tet u —_ ee oo meee nee

 

 

 

 

 

 

 

 

 

 

 

A= CIAL .
« N .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Cake 1:20-cv-00469-PLM-RSK ES ) No. 1 filed 05/21/20 PagelD.83 Page 83 of 85

Lcageteaeetettten.

  

vane AL

 

 

 

 

|
Lo TPR NSTI

 

 

» Lt SReCES

ao < ~~. ERLE PP OLON ELIE EA AOR GN Ens AS aap on «

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nem 2 = ASS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00469-PLM-RSK PCr No. 1 filed 05/21/20 PagelD.84 Page 84 of

(XO.

 

 

 

Sibil ce

wee LS As AL

a

 

   

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~TANTI2e i NOC Que BS ON
LSlAmi Cc. ACL |
WA CPIM SS. STM ria Pat De?
Sas MeO a a
UE ee | ee
CVE D> . _
7 w Le el pO _

 

 

 

i

‘

\
frm

 

 

 

 

 

 
Gage 1:90 cv-00469-PLM-RSK ECF No. 1 filed 05/21/20 PagelD.85 Page 85 of 85
TN lade. PIN Canin GE SS Se
MA COM Coon oe Parton t\
[emiox TOUS , ME
4 Bots

 

 

( ONITED TSTAIE =
Dstt
LE ASTEEN DISreict ¢
CALLUS ANA
@ Hee CF 7 hee. CL
SO] | OT He CY -%

 

py UNITED stares
POSTAL SERVICE ©

SS SACTAMEMIC wa A

 
